DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims filed on 8/19/2020.  A preliminary amendment was filed on 8/19/2020 in which claims 1-8 were canceled by the Applicant.  The Applicant has added claim 9, and claims 1-8 were canceled.  Claim 9 has been examined.  The status of this application is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,794,071 in view of U.S. Patent No. 6,898,709 (hereinafter “Teppler”). 
A side-by-side comparison of claim 9 of the pending application and the 9,794,071 patent is given in the following table to show their similarities and differences, the similarities will be bolded:



Application 16/543,847                                           Patent 9,794,071
APending Application
U.S. Patent No. 10,296,754
Claim 9.   A method for certifying existence of digital data at a time point, using a system of network connected devices that includes 
        a user terminal at a first location, 
        a data certification device at a second location, and 
        a time-stamping device at a third location,
        wherein the first, second, and third locations are different from one another;

the method comprising:
     receiving, at the data certification device from the user terminal, original digital data to be certified;

     creating, at the data certification device, a certificate file containing date and time of receipt of the received original digital data,

attaching, at the data certification device, the original digital data to the certificate file to create an intermediate file in which the original digital data is unaltered;

     transmitting, from the data certification device to the time-stamping device, only the calculated hash value;



     feeding, at the data certification device, the intermediate file into a predetermined hash function to calculate a hash value;

     receiving, at the data certification device from the time-stamping device, date and time certification information indicative of when the time-stamping device received the hash value;

     embedding, at the data certification device, the date and time certification information into the intermediate file to create a certified file.
A method for certifying existence of digital data at a time point, comprising:










     receiving, by a computer configured to be connected to a user terminal and a time stamping device via the Internet, digital data to be certified from the user terminal;

     creating, by the computer, a certificate file containing date and time of receipt of the received original data and,
 
attaching the original data to the certificate file to create an intermediate file;
     

     transmitting, by the computer, the intermediate file to the time stamping device; transmitting the calculated hash value instead of the intermediate file to the time stamping device;

     feeding the intermediate file into a predetermined hash function to calculate a hash value, and

     receiving, by the computer, date and time certification information containing the hash value and date and time at which the time stamping device receives the intermediate file from the time stamping device;
     embedding, by the computer, the date and time certification information received into the intermediate file to create a certified file;
     creating, by the computer, verification software configured to verify the certified file by calculating a second hash value of a file obtained by deleting the date and time certification information from the certified file, comparing the first hash value with the second hash value, and outputting the result of comparison between hash values, wherein the original data is verified when the result of comparison indicates that the first hash value and the second hash value are the same; and
     transmitting, by the computer, the certified file and the verification software to the user terminal.


Although the patent 9,794,071 does not disclose the following limitation(s), U.S. Patent No. 6, 898,709 B1 (“Teppler”) discloses the following limitation(s):
A data certification device (Teppler: See Fig. 5, fraud prevention means #560); and using a system of network connected devices that includes a user terminal at a first location (Teppler: See Fig. 5, computing means #520 (i.e. user terminal)), a data certification device at a second location (Teppler: See Fig. 5, fraud prevention means #560), and 
(Teppler: See Fig. 6, trusted time source (i.e. time-stamping device), and wherein the first, second, and third locations are different from one another (Teppler: See Fig. 5).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rational given by the Supreme Court and that may relied upon to support a conclusion of obviousness included: “combining prior art elements according to known methods to yield predictable results”. 
The 9,794,071 patent discloses all the structural elements of the claimed computer and corresponding elements except for a data certification device; and using a system of network connected devices that includes a user terminal at a first location, a data certification device at a second location, and a time-stamping device at a third location, and wherein the first, second, and third locations are different from one another, which is disclosed in Teppler. 
Thus, one of ordinary skill in the art of time-stamping would have been motivated, at the time of the invention to update the method of the ‘071 patent with a data certification device; and using a system of network connected devices that includes a user terminal at a first location, a data certification device at a second location, and a time-stamping device at a third location, and wherein the first, second, and third locations are different from one another as disclosed in Teppler and thereby gaining, predictably, the commonly understood benefits of insuring that the user terminal, data certification device, and time-stamping device work with each other to insure that the digital data is verified and correctly certified, and thus preventing fraud in digital data (Teppler: col. 13, lines 65-66).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teppler (6,898,709) in view of Malone (2007/0201721), and further in view of Kojima (2007/0022462).
As per claim 9, Teppler discloses a method for certifying existence of digital data at a time point, using a system of network connected devices that includes 
a user terminal at a first location (Teppler: See Fig. 5, computing means #520), 
a data certification device at a second location (Teppler: See Fig. 5, fraud prevention means), and 
wherein the first, and second locations are different from one another;
the method comprising (Teppler: See Figs. 5 and 6):
(Teppler: col. 16, lines 24-32, receiving at the fraud prevention means (i.e. data certification device) from the user terminal (i.e. computing means) original digital data (i.e. digital data file));
creating, at the data certification device, a certificate file containing date and time of receipt of the received original digital data (Teppler: col.16, lines 29-35, create a certificate file by saving the date and time of the received digital data, the certificate file is created by the fraud prevention means (i.e. data certification device)),
attaching, at the data certification device, the original digital data to the certificate file to create an intermediate file in which the original digital data is unaltered (Teppler: col. 16, lines 29-35, the fraud prevention means (i.e. data certification device), attach/affix the digital data to the certificate file to create an intermediate file);
receiving, at the data certification device from the time-stamping device, date and time certification information indicative of when the time-stamping device received the hash value (Teppler: col. 14, lines 65-67, col. 15, lines 1-5, col. 16, lines 48-52, col. 28, lines 63-67, col. 29, lines 1-5, hashing the signed file contains the date and time certification containing the hash value and date and time the time stamping device receives the hash value);
embedding, at the data certification device, the date and time certification information into the intermediate file to create a certified file (Teppler: col.15, lines 1-5, col. 16, lines 50-52, the intermediate file is the saved file and the certificate is the certified file, the certificate file which is the certificate contains the date and time received from the time stamping device).



Malone discloses feeding, at the data certification device, the intermediate file into a predetermined hash function to calculate a hash value; transmitting, from the data certification device to the time-stamping device, only the calculated hash value (Malone: para. 0031, feeding the file into a hash function to create a hash, creating a hash of the capture file (i.e. intermediate file) the hash is sent to the certificate authority (i.e. time stamping device) instead of the capture file).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include feeding, at the data certification device, the intermediate file into a predetermined hash function to calculate a hash value; transmitting, from the data certification device to the time-stamping device, only the calculated hash value of Malone with Teppler both are analogous in the art of time-stamping, the motivation is that since the hash file is a digital representation of the actual captured file, the actual capture file does not have to be transmitted to the certification authority (Malone: para. 0031). The reason for this is that one would like to prevent the transmission over any wireless link of "clear" information (Malone: para. 0031). As such, the hash file has no discernable information associated therewith and, as such, it only has meaning when associated with the original file from which it was generated (Malone: para. 0031).




Kojima discloses a time-stamping device at a third location (Kojima: para. 0042, time stamping device (i.e. time counting device), third location is different (Kojima: states that the time stamp acquisition unit acquires from a time counting device, thus the time counting device is in a different location).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a time-stamping device at a third location, third locations is different of Kojima with the combination of Teppler and Malone that disclose a user terminal at a first location, a data certification device at a second location wherein the first, and second locations are different from one another, the motivation is that is using a separate device as a time-stamping device provides less load on one device for performing that function, thus having a separate device to perform time-stamping is reduces load on one device; therefore, having the ability to acquire a time stamp with appropriate timing (Kojima: para. 0009, 0042)









Cited But Not Applied 

The following PG publications are cited to further show the state of the art at the time of the Applicant’s invention with respect to time-stamping.
(a).  Suginaka et al (2012/0198553)- Secure Auditing System and Secure Auditing Method 
(b). Anno (2005/0094178)- Data Processing Device and Data Storage Device

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




2/19/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439